                      No. 6:19-cv-00427

           Gallagher Benefit Services, Inc. et al.,
                         Plaintiffs,
                             v.
                    Ellen Richardson,
                        Defendant.

                Before BARKER , District Judge

                           ORDER

   Plaintiffs, referred to collectively as “Gallagher,” accuse
defendant Ellen Richardson of breaking the noncompete and
nondisclosure clauses of her employment contract. Gallagher
seeks a preliminary injunction that blocks Richardson from
competing in certain ways. For the reasons set forth below,
that request is granted in part and denied in part.
                         Background
     Ellen Richardson worked as an insurance consultant for
Arthur J. Gallagher & Co. and its subsidiary, Gallagher Bene-
fit Services, Inc. Gallagher gave Richardson clients to service
for the company, and Richardson in turn signed an employ-
ment agreement that included a noncompete clause and a
nondisclosure clause. The first clause required Richardson not
to recruit or service any of her Gallagher clients for two years
after she stopped working there. The second clause required
Richardson not to disclose or use confidential Gallagher infor-
mation after she stopped working there.
    In August 2019, Gallagher ended Richardson’s employ-
ment. A few months later, Gallagher sued Richardson, alleg-
ing that she went to work for a competitor and (1) misappro-
priated Gallagher trade secrets, in violation of federal law;
(2) kept and used Gallagher records in violation of the
nondisclosure clause by emailing herself a “producer report”
containing names and contact information for Gallagher cli-
ents; and (3) violated the noncompete clause by soliciting
business from and servicing Gallagher’s former clients. Rich-
ardson does not dispute that she emailed herself the producer
report or that she is now servicing over 60 former Gallagher
clients. Richardson does dispute whether the clauses are en-
forceable, as well as Gallagher’s other allegations.
    Gallagher moved for a preliminary injunction that would
(1) prohibit Richardson, until two years after her termination,
from soliciting business from and servicing former clients of
hers at Gallagher; (2) prohibit Richardson from making use of
Gallagher trade secrets and confidential information; and
(3) require Richardson to return and destroy copies of the pro-
ducer report and all other Gallagher proprietary information.
    Richardson opposes the motion. She also seeks a transfer
of venue to the Western District of Louisiana. Although Rich-
ardson lives in Texas (very close to the state line), Gallagher’s
office was in Shreveport, Louisiana. And Richardson argues
that the clients she services were also in Louisiana. The venue
motion will be addressed by separate order.
    On January 27, 2020, the court held a hearing and received
evidence on the preliminary-injunction motion. The court
then invited supplemental briefing on two topics (see Doc. 28):
   •   What amount of security, if any, should plaintiffs pro-
       vide to satisfy Federal Rule of Civil Procedure 65(c) in
       the event that plaintiffs prevail on their application for
       preliminary injunction?
   •   What evidence is there, if any, to support plaintiffs’ ar-
       gument that defendant’s current clients would have
       stayed with plaintiffs had defendant not continued to
       provide services to those clients?
     Gallagher filed supplemental briefing that did not address
the court’s first question—what bond Gallagher should post
if it won a preliminary injunction. Instead of addressing how

                              -2-
to secure Richardson against any loss from a wrongful injunc-
tion, Gallagher addressed its own alleged loss. Doc. 45. Gal-
lagher also argued that it need not show irreparable injury to
get a preliminary injunction. Id. Gallagher did argue that, if
irreparable injury were required, some unspecified percent-
age of its former clients may have stayed with it through the
current time and into the future (such that their lost revenue
could be addressed by prospective relief). But Gallagher did
not submit evidence on what percentage of its clients would
have stayed if Richardson had abided by her agreement—in
other words, what evidence showed the extent of its alleged
irreparable injury.
    Richardson argued that, a preliminary injunction could
wrongfully restrain Richardson from servicing her existing
clients—requiring a bond insuring her against that harm.
Richardson did not argue that any bond would be required
for an injunction against her recruiting new clients or using
the Gallagher producer report. Doc. 46. Richardson also ar-
gued that the court could not draw the factual inference that
the former Gallagher clients at issue would have stayed with
Gallagher through the present, or would now return to Gal-
lagher if Richardson could no longer service those clients.
Richardson argued that such a conclusion requires evidence,
not inference, given that the Gallagher employee in Shreve-
port who could have serviced those clients quit his job there.
    Gallagher then moved to strike the affidavit that Richard-
son attached to her supplemental briefing. The court finds
that affidavit ultimately immaterial given the court’s resolu-
tion of the preliminary-injunction motion. So Gallagher’s mo-
tion to strike is denied as moot. Gallagher’s choice to move to
strike a responsive affidavit when Gallagher’s own supple-
mental briefing was not fully responsive to the court's order
will bear on reasonableness of any fees sought in this matter.




                             -3-
                            Analysis
    Gallagher wrongly argues that it need not show irrepara-
ble injury at this stage. A preliminary injunction, as an exer-
cise of the federal courts’ equitable power, is governed by the
traditional principles of equity set forth by federal courts. See
Grupo Mexicano de Desarrollo S.A. v. Alliance Bond Fund, Inc.,
527 U.S. 308, 318-19 (1999). Those requirements for a prelimi-
nary injunction are a matter of federal remedial power, not
state law. See Charles Alan Wright et al., Federal Practice & Pro-
cedure § 4513 (3d ed.) (“It seems reasonably clear that prelim-
inary injunctions or temporary restraining orders may be is-
sued in a diversity case in accordance with the terms of Rule
65 regardless of state practice, and further that federal law
supplies the standards for their issuance.”).
     So even if a state court would not require proof of irrepa-
rable injury at this stage, it remains one of the four showings
that a moving party must make to obtain a preliminary in-
junction in federal court. Those four showings, now well-es-
tablished, are (1) a substantial likelihood of success on the
merits, (2) a substantial threat of irreparable injury if the in-
junction is denied, (3) that the threatened injury outweighs
any potential injury to defendant if the injunction is granted,
and (4) that granting the injunction will not disserve the pub-
lic interest. Brock Services, L.L.C. v. Rogillio, 936 F.3d 290, 296
(5th Cir. 2019). The moving party carries the burden of per-
suasion on all four factors.
    Gallagher has shown a substantial likelihood of success on
its claims. Gallagher has also shown a sufficient risk of irrep-
arable injury if Richardson is allowed to recruit current Gal-
lagher clients or to keep and use the producer report. But Gal-
lagher has not provided sufficient evidence to allow the court
to find an injunction-meriting risk of irreparable injury from
Richardson continuing to service her existing clients for the
remainder of the two years following her termination.




                               -4-
   1. Substantial likelihood of success
    Gallagher has shown a substantial likelihood of success on
the merits of its three claims: (a) breach of the noncompete
clause, (b) breach of the nondisclosure clause, and (c) viola-
tion of the federal Defend Trade Secrets Act claim.
       a. Noncompete clause
    As a preliminary matter, the parties disagree whether
Texas law or Louisiana law applies to the contract’s provi-
sions. The contract provides that Texas law governs because
Richardson lives here. Richardson, however, argues that Lou-
isiana law governs.
    Texas conflict-of-law principles would determine the en-
forceability of the contract’s choice-of-law provision because
Texas is the forum state. Mumblow v. Monroe Broad., Inc., 401
F.3d 616, 620 (5th Cir. 2005). But applying that law to deter-
mine which state’s substantive law controls is unnecessary at
this time. When the outcome would be the same under either
state’s law—where there is no conflict—a court need not en-
gage in the choice-of-law analysis. Aggreko, L.L.C. v. Chartis
Specialty Ins. Co., 924 F.3d 682, 697 (5th Cir. 2019). And Gal-
lagher is likely to succeed on the merits whether Texas or Lou-
isiana substantive law applies to its claim of breach of the non-
compete clause.
   The noncompete clause provides in relevant part:
   For a period of two (2) years following the termination
   of Employee’s employment with the Company for any
   reason whatsoever, Employee will not, directly or in-
   directly, solicit, transfer, place, market, accept, aid,
   counsel or consult in the placement, renewal, discon-
   tinuance or replacement of any insurance . . . or handle
   . . . other insurance administrative or service functions
   (“insurance services”) or provide employee benefit
   brokerage, consulting, or administration services; . . .
   for: (x) any Account of the Company for which Em-
   ployee performed any of the foregoing functions

                              -5-
   during any part of the two-year period immediately
   preceding such termination (referred to hereinafter as
   “Protected Accounts”), or (y) any Prospective Account
   of the Company (as defined below).
Doc. 19 at 2-3. Richardson admits that she is engaging in con-
duct violating the clause. But she argues that the clause is un-
enforceable for several reasons. Richardson, however, does
not have a likelihood of success on those defenses, under ei-
ther Louisiana or Texas law.
       i. Louisiana law
    Louisiana Revised Statute 23.921 governs the enforceabil-
ity of any contract that restrains a person from exercising a
lawful profession, trade, or business of any kind; a contract
not meeting the statute’s requirements is “null and void.” La.
Rev. Stat. § 23.921(A)(1). The statute provides that an “em-
ployee may agree with his employer to refrain from carrying
on or engaging in a business similar to that of the employer
and/or from soliciting customers of the employer within a
specified parish or parishes, municipality or municipalities,
or parts thereof, so long as the employer carries on a like busi-
ness therein, not to exceed a period of two years from termi-
nation of employment.” Id. § 23.921(C).
    The noncompete clause appears to comply with the stat-
ute. Richardson agreed not to provide services similar to
those provided by Gallagher. The employment contract con-
tained a schedule of parishes and municipalities in which Gal-
lagher conduct business. And the duration of the obligation
under the clause is two years. In fact, the clause is narrower
than the statute would allow because Richardson was only re-
stricted from providing services to certain clients—those for
whom she had provided services within two years of her ter-
mination and “Prospective Accounts of the Company.” Rich-
ardson does not raise much doubt that she is employed by a
competing business, providing services prohibited by the en-
forceable noncompete clause. La. Rev. Stat. § 23.921(D).


                              -6-
    Richardson’s other defense seems to be either the doctrine
of prior material breach or the doctrine of unclean hands. She
argues that Gallagher did not give her certain termination pay
required by the contract. But the court finds it unlikely that
any such breach, even assuming it occurred for the sake of
analysis, would be material to the noncompete clause or suf-
ficiently related to it for purposes of unclean hands.
       ii. Texas law
    Under Texas law, an enforceable covenant not to compete
must be ancillary to or part of an otherwise enforceable agree-
ment. Tex. Bus. & Com. Code § 15.50(a). That requirement is
met where, in an at-will employment contract, the employee
promises not to disclose confidential information, the em-
ployer expressly or impliedly promises to provide confiden-
tial information, and the employer does provide confidential
information throughout the employee’s employment. Mann
Frankfort Stein & Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844,
849 (Tex. 2009).
    Here, the parties entered into an at-will employment con-
tract under which Richardson promised not to disclose confi-
dential information and Gallagher promised to, and did, pro-
vide her with confidential information regarding its clients.
Gallagher is likely to prevail on the merits of this requirement
of enforceability.
    Texas law also requires that, if a covenant not to compete
has ”limitations as to time, geographical area, or scope of ac-
tivity to be restrained that are not reasonable and impose a
greater restraint than is necessary . . . , the court shall reform
the covenant to the extent necessary to cause the limitations
contained in the covenant as to time, geographical area, and
scope of activity to be restrained to be reasonable and to im-
pose a restraint that is not greater than necessary.” Tex. Bus.
& Com. Code § 15.51(c). Where the court must conduct this
reformation, “the court may not award the promisee damages
for a breach of the covenant before its reformation and the


                              -7-
relief granted to the promisee shall be limited to injunctive re-
lief.” Id. Because the court is empowered to reform the non-
compete agreement to comply with the reasonableness and
“no-greater-than-necessary” requirements, the court will not,
at this time, fully evaluate the agreement’s compliance with
those requirements. Suffice it to say, they do not strike the
court as a likely bar to Gallagher’s success on the merits.
   The court also finds Richardson unlikely to prevail on her
defenses of prior material breach or unclean hands, for the
reasons given above.
       b. Nondisclosure clause
   Gallagher argues that Richardson breached the nondisclo-
sure clause of her employment contract by misappropriating
confidential and trade-secret information to solicit Gal-
lagher’s clients. Doc. 19 at 11. Richardson did not respond to
that argument (see Doc. 28), and the subsequent briefing did
not address it (see Docs. 36 & 38).
   Nondisclosure agreements in Texas are not against public
policy, are not subject to the requirements placed on cove-
nants not to compete, and are analyzed as any other contract
provision. In re Mktg. Inv’rs Corp., 80 S.W.3d 44, 47-48 (Tex.
App. 1998); Zep Mfg. Co. v. Harthcock, 824 S.W.2d 654, 663 (Tex.
App. 1992).
    In Louisiana, nondisclosure agreements are not subject to
the statutory framework that applies to noncompete agree-
ments and they are enforceable if the information is, in fact,
confidential. Johnson Controls, Inc. v. Guidry, 724 F. Supp. 2d
612, 625 (W.D. La. 2010) (citing NCH Corp. v. Broyles, 749 F.2d
247, 253 (5th Cir. 1985)). Confidential information includes in-
formation that is “stated to be confidential,” information the
agent should know the principal would prefer be kept secret
or not be used in competition against him, and “unique busi-
ness methods of the employer, trade secrets, lists of names
and all other matters which are peculiarly known in the em-
ployer's business.” Id. at 626.


                              -8-
   Upon a review of the exhibits and evidence, and noting
that Richardson has not argued to the contrary, the court con-
cludes that Gallagher has shown a substantial likelihood of
success, regardless of whether Texas or Louisiana law applies,
on its claim that Richardson breached the nondisclosure
clause by keeping and referencing the producer report.
       c. Defend Trade Secrets Act claim
     Gallagher has also established a likelihood of success on
the merits of its claim that Richardson violated the Defend
Trade Secrets Act of 2016, 18 U.S.C. §§ 1831-1839, by misap-
propriating confidential and trade-secret information to so-
licit Gallagher’s clients. Doc. 19 at 12. Richardson did not re-
spond to Gallagher’s argument on this point (see Doc. 28), and
the subsequent briefing did not address it (see Docs. 36 & 38).
   The Defend Trade Secrets Act provides that a person who,
   with intent to convert a trade secret, that is related to a
   product or service used in or intended for use in inter-
   state or foreign commerce, to the economic benefit of
   anyone other than the owner thereof, and intending or
   knowing that the offense will, injure any owner of that
   trade secret, knowingly
       (1) steals, or without authorization appropriates,
       takes, carries away, or conceals, or by fraud, arti-
       fice, or deception obtains such information;
       (2) without authorization copies, duplicates,
       sketches, draws, photographs, downloads, up-
       loads, alters, destroys, photocopies, replicates,
       transmits, delivers, sends, mails, communicates, or
       conveys such information
violates the act. 18 U.S.C. § 1832(a).
   The term “trade secret” includes
   all forms and types of financial, business, scientific,
   technical, economic, or engineering information, in-
   cluding patterns, plans, compilations, program devices,


                               -9-
   formulas, designs, prototypes, methods, techniques,
   processes, procedures, programs, or codes, whether
   tangible or intangible, and whether or how stored, com-
   piled, or memorialized physically, electronically,
   graphically, photographically, or in writing if: (A) the
   owner thereof has taken reasonable measures to keep
   such information secret; and (B) the information derives
   independent economic value, actual or potential, from
   not being generally known to, and not being readily as-
   certainable through proper means by, another person
   who can obtain economic value from the disclosure or
   use of the information.
Id. § 1839(3). “An owner of a trade secret that is misappro-
priated may bring a civil action under this subsection if the
trade secret is related to a product or service used in, or in-
tended for use in, interstate or foreign commerce.” Id.
§ 1836(b)(1).
    The court concludes that Gallagher has shown a sub-
stantial likelihood of success on the merits of its argument
that the producer report is a trade secret within the mean-
ing of the Act and that Richardson violated the Act with
intent to convert a trade secret. Again, Richardson did not
respond to this claim, and it is not disputed that Richard-
son emailed herself the producer report and is now serving
over 60 former Gallagher clients.
2. Substantial threat of irreparable harm
    The court will enter a preliminary injunction only if the
movant faces a substantial threat of irreparable harm before
final judgment absent the injunction. The movant must show
that irreparable harm is likely, rather than just possible. Win-
ter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). This fac-
tor does not focus on the magnitude of the harm, but the ir-
reparability. Paulsson Geophysical Servs., Inc. v. Sigmar, 529
F.3d 303, 312 (5th Cir. 2008).



                               - 10 -
    In a case where misappropriation of a trade-secret data-
base of confidential information is at issue, this court has held
that irreparable harm existed where the defendant could de-
rive a benefit from that database ”without first investing the
time, expense, and labor necessary to research and compile
the confidential information.” AHS Staffing, LLC v. Quest Staff-
ing Group, Inc., 335 F. Supp. 3d 856, 873 (E.D. Tex. 2018) (”Any
calculation of monetary damages would fail to fully appreci-
ate the harm done by Defendants’ developing a more robust
database by skipping the necessary research and develop-
ment undertaken by every other competitor.”). See also Heil
Trailer Int’l Co. v. Kula, 542 F. App’x 329, 335-36 (5th Cir. 2013).
    This case is similar. Richardson allegedly misappropriated
a report constituting a database of information about Gal-
lagher’s clients. Richardson would not have otherwise had
that information available to her at her new job. She and her
new employer stand to benefit from that compilation of data,
which was created by, and from information known only to,
Gallagher and its employees. The court finds a substantial
likelihood of irreparable harm from Richardson’s possession
and use of the alleged trade-secret, confidential information.
   As to the violation of the noncompete clause, irreparable
harm may be shown where future damages would require
quantification estimates that can be avoided by an injunction
that prevents the damages in the first place. That is the case
here with respect to Richardson recruiting or working for any
current Gallagher clients. The status quo will be preserved.
     Gallagher has shown itself likely to be contractually enti-
tled, for the specified time period, not to have Richardson as
a competitor for its current clients. If those clients do leave in
the future, as a result of Richardson’s competition, Gallagher
will no doubt attempt to quantify its damages. But that quan-
tification will involve estimates and thus potential undercom-
pensation. That irreparable harm can be avoided by an injunc-
tion against Richardson’s competition for those current


                               - 11 -
Gallagher clients. Courts routinely enjoin prohibited compe-
tition in these circumstances. 1
   As to clients that have left Gallagher and are now being
serviced by Richardson, the court finds some modicum of ir-
reparable harm to Gallagher from continuing to face Richard-
son’s competition for those clients. Facing an additional com-
petitor in the marketplace is, by itself, a form of harm that can-
not easily be quantified and may escape full compensation in
damages.
    At the same time, Gallagher has not shown that the risk of
irreparable harm is as serious for this set of clients. Gallagher
argues that the court can infer that some of these clients
would return to Gallagher with Richardson excluded as a
competitor because the clients were once with Gallagher. But
the degree to which that inference is supported turns on facts
not sufficiently developed at this stage, such as Gallagher’s
capacity to service those clients and other business consider-
ations. Gallagher has the burden of proof on a preliminary in-
junction. And the court does not find the inference sought by
Gallagher sufficiently supported by the facts, at least if the in-
ference is to extend beyond the abstract possibility of some
unspecified quantity of clients returning to Gallagher.
    Thus, the court finds that Gallagher has established some
irreparable harm from having an additional competitor, but
has not sufficiently proved that removing that competitor via
injunction would cause any particular quantity of clients to
return to Gallagher and thus forestall the need for a damages


1Inter/Nat’l Rental Ins. Servs., Inc. v. Albrecht, No. 4:11-cv-00853, 2012 WL
4506140, at *5 (E.D. Tex. Mar. 14, 2012); WorldVentures Mktg., LLC v. Rogers,
No. 4:18-cv-00498, 2018 WL 4169049, at *7 (E.D. Tex. Aug. 20, 2018);
McKissock, LLC v. Martin, 267 F. Supp. 3d 841, 858-59 (W.D. Tex. 2016);
Daily Instruments Corp. v. Heidt, 998 F. Supp. 2d 553, 569-71 (S.D. Tex. 2014);
Brink’s Inc. v. Patrick, No. 3:14-cv-775-B, 2014 WL 2931824, at *6-8 (N.D.
Tex. June 27, 2014); MedX Inc. of Fla. v. Ranger, 780 F. Supp. 398, 404-05
(E.D. La. 1991); J.P. Morgan Sec. LLC v. Manne, No. 16-818-JWD-RLB, 2016
WL 7223358, at *3 (M.D. La. Dec. 12, 2016).


                                    - 12 -
calculation in the first place. There is some conceptual risk of
irreparable harm absent a preliminary injunction. But it has
not been shown to be a enough of a risk to warrant disrupting
the status quo, as explained below.
3. The balance of the equities
   The third preliminary-injunction factor requires balancing
the risk of irreparable harm to plaintiffs against the potential
harm that defendant may suffer as a result of the injunction.
Miss. Power & Light Co. v. United Gas Pipe Line Co., 760 F.2d
618, 626 (5th Cir. 1985).
    As to the producer report, the court finds that the balance
of the equities favors enjoining Richardson to turn over and
destroy all copies of the report. Richardson does not point to
any particular hardship from doing so.
    As to recruiting or servicing any current Gallagher clients,
the court finds that the balance of the equities also favors Gal-
lagher. Richardson does not argue a hardship from such an
injunction, nor does the court perceive one.
    As to Richardson’s current clients, however, the court does
not find that the balance of the equities favors Gallagher. As
noted above, the evidence at this stage does not allow the
court to find more than the abstract irreparable injury of Gal-
lagher facing one additional competitor (Richardson) for cli-
ents that it does not currently have. Without evidence of how
many additional competitors Gallagher faces in the market-
place, or of Gallagher’s ability and realistic prospects of re-
gaining any of the clients now with Richardson, Gallagher has
not met its burden of showing more than this minimal extent
irreparable injury. That minimal extent alone does not con-
vince the court to exercise its discretion to enter a preliminary
injunction as to those clients.
    Notably, other courts have also been hesitant to eliminate
a defendant’s book of business where the plaintiff has not of-
fered sufficient evidence that the clients in question would re-
turn to the plaintiff. First W. Capital Mgmt. Co. v. Malmed, No.

                             - 13 -
16-cv-1961-WJM-MJW, 2016 WL 8358549, at *11-12 (D. Colo.
Sep. 30, 2016). Given that lack of evidence as to Richardson’s
existing clients, the requested injunction would “simply be
punitive, rather than remedial.” Id. at 12.
4. The public interest
    The court finds no compelling public interest, as opposed
to the parties’ private interest, in whether a preliminary in-
junction is granted or denied.
                   Preliminary Injunction
    For the reasons set forth above, the court grants in part
and denies in part plaintiffs’ motion for a preliminary injunc-
tion.
    The court hereby orders that defendant Ellen Richardson,
her agents, servants, employees, and attorneys and any others
in active concert or participation with them are:
1. Prohibited, whether alone or in concert with others, from
   directly or indirectly soliciting, transferring, placing, mar-
   keting, accepting, aiding, counseling, consulting, han-
   dling, or providing insurance and/or benefit services for
   any account of plaintiffs’ for which Richardson performed
   such similar services during the two years preceding her
   termination from Gallagher, except for those accounts for
   which she was already providing such services as of to-
   day, March 24, 2020.
2. Prohibited from making use of confidential, proprietary,
   and trade-secret information belonging to plaintiffs for
   any reason, including solicitation of any of plaintiffs’ cur-
   rent clients.
3. Required to return to plaintiffs forthwith all confidential,
   proprietary, and trade-secret information belonging to
   plaintiffs that is still within Richardson’s possession, in-
   cluding all files of and information regarding plaintiffs’
   clients (such as the disputed producer report). If any such
   material is in electronic form, it must first be returned to
   plaintiffs’ counsel in both hard copy and electronic format,

                             - 14 -
   and then Richardson must immediately delete all elec-
   tronic forms of the information such that she no longer
   possesses any of the information. This paragraph does not
   apply to information, documents, or other materials
   properly obtained in the course of this litigation by discov-
   ery, disclosure, or other means.
The court finds that, even if Richardson can later show that
she was wrongfully restrained by this order, she will not have
been substantially damaged by its terms. Therefore, the court
will not require plaintiffs to provide security under Federal
Rule of Civil Procedure 65(c).
    The procedures at the preliminary-injunction stage are
less formal than at trial, and the court may rely on otherwise
inadmissible evidence, including hearsay evidence. Sierra
Club, Lone Star Chapter v. Fed. Deposit Ins. Co., 992 F.2d 545, 551
(5th Cir. 1993). Therefore, plaintiffs’ evidentiary objections
(Docs. 42 and 43) are overruled. As noted above, plaintiffs’
motion to strike (Doc. 48) is similarly denied as moot.
                       So ordered by the court on March 24, 2020.



                                    J. C AMPBELL B ARKER
                                  United States District Judge




                              - 15 -
